

115 HR 6704 IH: To permanently rescind unobligated amounts in the United States Enrichment Corporation Fund.
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6704IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2018Mr. Palmer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo permanently rescind unobligated amounts in the United States Enrichment Corporation Fund.
	
 1.RescissionAll unobligated amounts in the United States Enrichment Corporation Fund are permanently rescinded. 